On Motion of Mr. Parsons Sollicitor for the Defendants suggesting that Mr. George Seaman in whose Hands Alexander Stewart Esquire late Register of this Court had lodged the Sum of Three Thousand two Hundred and Fifty Nine Pounds Eleven Shillings and three Pence Current Mony as a Deposit made in this Cause, had refused to redeliver the same to the present Register of this Court, who had applied to him for that Purpose as Administrator with the Will annexed of the Estate and Effects of the said  Alexander Stewart Esquire deceased, It is Ordered that the said George Seaman do immediately deliver up and pay over into the Hands of the said Master of this Court the said Sum of Three Thousand Two Hundred and Fifty Nine Pounds Eleven Shillings and three Pence, to remain in his Possession subject and liable to the further Order and Decree of this Court.
John Troup Register in Chancery